Citation Nr: 1033959	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Des Moines, 
Iowa that denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and a back disorder.

On his Form 9 appeal, the Veteran requested a Travel Board 
hearing.  Subsequently, the Veteran formally withdrew his request 
for a hearing in writing.  Based thereon, his request for a Board 
hearing is considered withdrawn.

The issue of entitlement to service connection for tinnitus has 
been raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See Informal Hearing 
Presentation, August 2010; see also March 2007 VA Examination 
Report.  Therefore, the Board does not have jurisdiction over 
these matters, and they are referred to the AOJ for appropriate 
action.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss was not caused by an event 
or injury in service.


CONCLUSION OF LAW

Service connection for the Veteran's bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated in October 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The 
VCAA letter informed the Veteran of what information or evidence 
was needed to support his claim, what types of evidence the 
Veteran was responsible for obtaining and submitting to VA, and 
which evidence VA would obtain.  The same letter also explained 
how VA assigns disability ratings and effective dates.  See 
Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's available service treatment records, VA 
treatment records, and private treatment records have been 
associated with the claims file.  The Veteran has at no time 
referenced any outstanding records relating to his claim for 
service connection for bilateral hearing loss that he wanted VA 
to obtain.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran was provided with a March 2007 VA audiological 
examination relating to his claim.  The examiner's report 
reflects that he reviewed the claims file, elicited a history 
from the Veteran and examined him, provided the opinions 
requested by the Board, and provided adequate reasoning for his 
conclusions.  Based thereon, the Board finds that the March 2007 
VA audiological examination report is adequate on which to base a 
decision on the claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or a disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  38 C.F.R. § 3.303(b) (2009).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  Id.  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability, (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury, and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection for organic diseases of the nervous system, 
such as hearing loss, may additionally be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112(a) (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purpose of service connection.  
38 C.F.R. § 3.385 (2009). "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty in the Navy from March 1965 to 
June 1968.  He claims that he has bilateral hearing loss as a 
result of acoustic trauma experienced in service working on a 
flight deck.  The Veteran also reports that he was treated in 
service for a right ear infection ("referred to as "algae").  
See Statement, August 2006; Informal Hearing Presentation, August 
2010.

A March 1965 enlistment examination report reflects pure tone 
thresholds as follows (converted from ASA to ISO):


Hertz (decibels)

500
1000
2000
4000
RIGHT
15
25
10
20
LEFT
15
25
10
20

A June 1968 separation examination report reflects that the 
Veteran's hearing was measured as normal in both ears, with 
measurements of 15/15 feet for whispered voices.  The Board notes 
that there are no other service treatment records relating to the 
Veteran's hearing or ears.

The only post-service treatment records reflecting complaints of 
decreased hearing sensitivity are September 2006 and November 
2008 VA treatment records.  The September 2006 VA treatment 
record shows that the Veteran reported a history of noise 
exposure in service as well as post-service occupational 
(construction worker) and recreational (hunting) noise exposure.  
The Veteran also reported a history of a perforated tympanic 
membrane in service.  The audiologist diagnosed the Veteran with 
normal hearing through 2000 hertz in the right ear and 1500 hertz 
in the left ear, both sloping to severe sensorineural hearing 
loss, with good speech discrimination scores.  The audiologist 
noted that the Veteran was not a good candidate for hearing 
amplification.  The November 2008 VA treatment record, which is a 
record of a pulmonary consultation, reflects a brief notation of 
"decreased hearing."

As noted above, the Veteran was provided with a March 2007 VA 
audiological examination, which report reflects that the Veteran 
reported a history of consistent, daily noise exposure from 
aircraft on the flight deck for a period of eight months.  He 
also reported two incidents in service, one in which he had 
"algae" flushed out of his ear with what felt like "acid," and 
the other in which he accidentally found himself very near to 
five-inch, .38 caliber gunfire, after which he reported hearing a 
high-pitched sound in both ears for several days.  The Veteran 
reported that neither event caused lasting effects and subsided, 
but that he began experiencing hearing problems around the age of 
40 (around 1987, or almost 20 years post-service).  The Veteran 
also reported post-service noise occupational noise exposure for 
37 years in industrial construction as well as a lifetime of 
hunting.  Audiometric testing revealed pure tone thresholds as 
follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
10
10
20
60
85
44
LEFT
15
15
30
45
60
38

Speech recognition ability was measured as 82 percent bilaterally 
using Maryland CNC word lists.  See 38 C.F.R. § 3.385.  The 
examiner recorded a diagnosis of bilateral sensorineural hearing 
loss, specifically noted as unchanged from September 2006.

In light of the fact that the March 2007 VA examiner recorded 
speech recognition scores bilaterally below 94 percent (using 
Maryland CNC word lists) and because the auditory thresholds 
recorded were over 40 hertz in one or more frequencies 
bilaterally, the Board finds that the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 have certainly been met 
bilaterally.

The Board will now address whether the Veteran's bilateral 
hearing loss is related to service.

The March 2007 VA examination report further reflects that the 
examiner opined that the Veteran's bilateral hearing loss was not 
related to service, but rather was more likely related to 
significant post-service occupational and recreational noise 
exposure.  The examiner reasoned that the Veteran's reported date 
of the onset of his hearing problems was 20 years after 
separation from service.  With regard to the Veteran's reported 
"algae" in one of his ears and "acid" being used to clean it 
out, the examiner noted that there was no conductive component 
indicating lasting damage from the incident reported.

The Board finds the opinion of the March 2007 VA examiner to be 
the most probative evidence of record with regard to whether the 
Veteran's bilateral hearing loss is related to service.  The 
examiner elicited a detailed history from the Veteran, took into 
account the Veteran's reported history of in-service and post-
service noise exposure, as well as the reported algae and acid 
incident, the examiner noted that he reviewed the claims file, 
including the Veteran's service treatment records, he examined 
the Veteran, and the examiner provided an adequate rationale for 
his conclusion.  The Board further notes that there is no medical 
evidence of record that contradicts the opinion of the VA 
examiner.  While the Board does acknowledge that the above noted 
September 2006 VA treatment record reflects that the Veteran 
complained of experiencing hearing loss due to in-service noise 
exposure, the Board notes that the transcription of a history 
from the Veteran does not transform a lay statement into medical 
opinion evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board acknowledges the lay statements made by the Veteran to 
the effect that his current bilateral hearing loss was caused by 
in-service acoustic trauma.  Even if the Board were to concede 
in-service acoustic trauma in this case, however, there would 
still be no competent, probative evidence etiologically linking 
the Veteran's bilateral hearing loss to service.  As noted, while 
the Veteran has alleged a relationship between his hearing loss 
and military service, he has not alleged that symptoms actually 
began while on active duty.  In fact, he reports the first onset 
of hearing problems two decades after service.  The Board notes 
that the Veteran is not competent, as a lay person, to 
etiologically link hearing loss that had its onset 20 years post-
service to in-service acoustic trauma or noise.  See Jeandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, this 
is not a case in which the appellant's lay beliefs can serve to 
establish any association between the claimed disability and 
service.

The Board has also considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, lay 
evidence of service incidence of an injury may be acceptable as 
sufficient proof of service connection of the injury if 
consistent with the circumstances, conditions, or hardships of 
such service.  Although the Veteran's service personnel records 
and a July 2007 DPRIS report indicate that the Veteran served 
aboard the USS Ticonderoga in 1967 in support of operations in 
Vietnam, the Board notes that there is no evidence that the 
Veteran ever engaged in combat, and the Veteran has never alleged 
that he engaged in combat in relation to this claim.  Therefore, 
the provisions of 30 U.S.C.A. § 1154(b) are no applicable in this 
case.

In summary, given the competent VA medical opinion finding that 
the Veteran's bilateral hearing loss is not related to service, 
the Board concludes that the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt rule is not for 
application.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran claims that he injured his back in a car accident in 
1967 in service and that he was treated at the naval air station 
clinic or hospital for an injury to his back.  After a thorough 
review of the Veteran's claims folder, the Board has determined 
that additional development is necessary prior to adjudication of 
this claim.  

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any complaints of or treatment 
for any back pain or condition.  Also, the Board notes that the 
claims file includes several records reflecting that the RO 
requested copies of related line of duty and clinical records, 
but that the replies from the National Personnel Records Center 
(NPRC) were negative, and formal findings of the unavailability 
of such records have been associated with the claims file.

Nevertheless, VA treatment records dated from August 2007 to 
December 2008 reflect complaints of back pain that the Veteran 
reported he experienced since service.  An August 2007 VA 
radiological report reflects impressions of grade I 
retrolisthesis at L3-L4, moderate degenerative changes of the 
lumbosacral spine, and atherosclerosis.

The Veteran has not been provided with a VA examination in 
connection with his claim for service connection for a back 
disorder.  VA's duty to assist includes providing a veteran with 
a medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to service, 
and (3) does not contain sufficient medical evidence for VA to 
make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  As noted above, the Veteran's VA treatment 
records reflect impressions of grade I retrolisthesis at L3-L4, 
moderate degenerative changes of the lumbosacral spine, and 
atherosclerosis, which evidence tends to establish that the 
Veteran has a current back disorder.  Also, as noted above, the 
Veteran reports that his back condition had its onset in service 
and that he has experienced continuity of symptomatology since 
service.  Based thereon, VA is under an obligation to provide the 
Veteran with an examination in connection with his claim.



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA 
treatment records dated from December 2008 to 
present and associate them with the claims 
file.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  After the above records have been 
associated with the claims file, schedule the 
Veteran for a VA examination to determine the 
nature and severity of the Veteran's claimed 
back disorder.  Please ask the examiner to 
provide an opinion as to whether it is at 
least as likely as not that any back disorder 
identified on examination had its onset in 
service or is otherwise related to service 
(including, but not limited to, the Veteran's 
reported 1967 automobile accident in 
service).

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
diagnosed back disorder is not related to 
service, the examiner should explain, in 
detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Once the aforementioned development is 
complete, readjudicate the Veteran's claim.  
If the Veteran's claim remains denied, he 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


